 G. P. TRUCKING279George Pearce,-.d/b/a G.P. TruckingandGeneralTeamsters Local,431 International Brotherhood ofTeamsters,,Chauffeurs,Warehousemen and Help-ers of America.Case 20-CA-6564July 28, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINSO. ANDKENNEDYUpon a charge filed on February 2, 1971, byGeneral Teamsters Local 431, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, andduly served on George Pearce, d/b/a G. P. Trucking,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 20, issued a complaint on March17, 1971, against Respondent, alleging that Respon-dent had-engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges ' in substance that on October 30,1970, following a Board election in Case 20-RC-9526,theUnion was duly 'certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about January 18,and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On March 29, 1971, Respondent filed itsanswer to the complaint, admitting in part, anddenying in part, the allegations in the complaint.On April 30, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, contending that the Respondent's answerto the complaint raises no issues of fact or lawrequiring an evidentiary hearing in this unfair laborpractice proceeding and praying the Board to grantthe Motion for Summary Judgment. Subsequently, onMay 4,-1971, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Summa-ry Judgment should not be granted. Respondentthereafter -filed a response to Notice To Show Cause,entitled "Opposition to General Counsel's Motion forSummary Judgment."Pursuant to the provisions of Section 3(b) of, theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:`RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record establishes that, pursuant to a Stipula-tion for Certification Upon Consent Election, whichprovided for an eligibility payroll period endingSeptember 19, 1970, an election by secret ballot wasconducted on October 22, 1970, in Case 20-RC-9526.The tally of ballots showed that of approximately 64eligible voters, 53 cast ballots, of which 28 were castfor, and, 12 against, the ' Union, and 13 ballots werechallenged. Because there were no objections filedwith the Board by either party and because thechallenged ballots were insufficient in number toaffect the results of the election, the RegionalDirector, pursuant to Section 102.69 (b) of the Board'sRules and Regulations, certified the Union as theexclusive collective-bargaining representative for theemployees in the stipulated unit on October 30, 1970.The only real issue concerns the validity of theRespondent's purported challenges to all but 13votersmade on the day of, but prior to, the election.According to the affidavits attached to its"Opposition to the' General Counsel's Motion forSummary Judgment," the Respondent alleges that,although approximately 64 employees were eligible tovote on September 19, 1970, the -last day of thestipulated payroll eligibility period, there were only 13employees working on October 22, 1970, the day ofthe election. The others had either been laid off due toseasonal cutbacks or had voluntarily quit. On the dayof the election, but prior to the opening of the polls,the Respondent alleges that he informed the Boardagent that only the 13 current employees were eligibleto vote and that all others were specifically andunequivocally challenged by it. However, although 53employees voted in the election, the Respondent'selection observer did not challenge `any of, them. Atthe conclusion of , the election, the parties werefurnished with the tally of ballots, which was thensigned by both_ parties. Respondent also failed to filewith the Board any objections to the election-and didiOfficial notice is taken of the record in the representation proceeding,1968);Golden Age Beverage Co.,1467NLRB 151;Intertype Co. v. Penello,Case 20-RC-9526, as the term "record" is defined in Secs. 102 68 and269 F. Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397102.69(f) of the Board's Rules and Regulations,Series 8, as amended.SeeF.2d 91(G.A. 7, 1968);Sec. 9(d) of the NLRA.LTV Electrosystems, Inc.,166NLRB 938, enfd. 388 F. 2d 683 (C.A 4,192 NLRB No. 55 280DECISIONSOF NATIONALLABOR RELATIONS BOARDnot raise any of the aforesaid issues until after, theGeneral Counsel'sMotion for Summary Judgmenthad been filed. In view of the foregoing, we find thatRespondent's contention with respect to the validityof the purported preelection challenges is lacking inmerit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newly,discovered or previously unavailable evidence, noranexistherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding .3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTGeorge Pearce is a sole proprietor, doing business asG. P. Trucking, with a place of business in Mendota,California, and at all times material herein has beenengagedin the,businessof hauling agriculturalproducts by truck.During the past year, in the course and conduct ofhis businessoperations,Respondent received grossrevenues in excess of $50,000 for transporting goodswithin the State of California for various firms, eachof which annually ships goods valued in excess of$50,000 -directly from their respective operations inthe State of California to points outside the State ofCalifornia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times material2 SeePittsburghPlate Glass Co. v. N.L.P.B.313 U.S. 146, 162 (1941);Rules and Regulationsof the Board,Secs.102.67(f) and 102.69(c).3 In, itsanswer to thecomplaint,the,Respondent denied all allegationsof the complaint except thoserelating to the filing and service of thecharge, the natureand'' extentof itsbusiness operations, the jurisdiction ofthe Board,and thestatus oftheUnionas a labor organization. In itsresponse to the NoticeTo Show Cause,however, the Respondent admittedthe executionof'the Stipulation for Certification Upon Consent Election inCase 20-RC-9526. Attached to the General Counsel's Motion forSummary Judgment, as appendix 10, is a letterdatedDecember2, 1970,written by the Respondent and notifying the Union that it was beingrepresentedby Mr.Paul Haerle and directingtheUnionto send itscorrespondence to Mr.Haerle.Also attached to the motion,as appendixesherein, an employer engaged in commerce within=themeaning of Section 2(6) and (7).ofthe'Act; and that itwilleffectuate the policies' of the Act to assertjurisdiction herein.-II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters Local 431, International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,, is a labor organizationwithin the meaing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Alldriversemployed by Respondent at hisMendota,California operation, excluding alloffice clerical employees, guards, supervisors andagricultural employees as defined in the Act.2.ThecertificationOn October 22, 1970, a majority of the employees ofRespondent in said unit,in a secretballot, electionconducted, pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegionalDirector for Region 20, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainngrepresentative of the employees in said, unit onOctober 30, 1970, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a)' of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about December 2, 1970, and at'all times` thereafter, the Union has' requested theRespondent to bargain - collectively with it as the5 and 6,are letters showing theUnion's request and the Respondent'srefusal,by his agent,Paul Haerle,to bargain.Appendix 3is the RegionalDirector'stallyofballotsand appendix 4 is hisCertificationofRepresentative.In its response to the,Notice To ShowCause,Respondentneither alluded to nor sought to controvert these documents.Thus, thetruth of the factual allegations of the complaintis either expressly admittedor stands admittedby; virtueof the uncontroverted factual'averments-in theGeneral Counsel'smotion.The MayDepartment;StoresCompany;186NLRB No.17,and'CarlSimpsonBuick,Inc.,161NLRB 1389.Accordingly,we agree with the General Counsel thatthe Respondent hasraised no' issues litigable in the unfairlaborpractice proceedingbefore usand that all of the allegations of the complaint are deemed to be admittedas true. G. P. TRUCKING281exclusive collective-bargaining representative of allthe employees in the above-described unit. Com-\mencing on or about January 18,1971,and continu-ing at all times thereafter to date,the Respondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representativefor collective-bargaining of all employees in said unit.Accordingly,we find that,the Respondent has, sinceJanuary 18, 1971,and at all times thereafter,refusedto bargain collectively-with the Union as the exclusiverepresentative of the-employees in the appropriateunit,and that, by such,refusal,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriateunit, and,if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600 (C.A. 5), cert.denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.George Pearce,d/b/a G.P.Trucking,, is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.General Teamsters Local 431,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All drivers employed by Respondent at hisMendota, California,operation,excluding all officeclerical employees,guards,supervisors and agricul-tural employees as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since October 30, 1970,the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5.By refusing on or about January 18, 1971, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in. unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,George Pearce,d/b/a G.P.Trucking,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment,withGeneral Teamsters Local 431,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:Alldrivers employed by Respondent at hisMendota,Californiaoperation,excluding alloffice clerical employees, guards,supervisors andagricultural employees as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed themin Section 7 of the Act. 282DECISIONSOF NATIONAL LABORRELATIONS BOARD2. , Take the following affirmative action which theBoard-finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect,to rates'of^ pay, wages,_hours,,and other termsand conditions of,employment,and, if an understand-ing is'reached,embody such understanding in asigned agreement.(b) Post atits Mendota, California,operation copiesof . the attached notice marked"Appendix." 4Copiesof said notice,on forms providedby theRegionalDirector for Region 20, after being duly signed byRespondent'srepresentative,shallbe posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutivedaysthereafter, inconspicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shallbe taken by Respondent to insure that saidnotices are not altered,defaced,or covered by. anyother material.(c)Notify,the Regional,Director for Region 20, inwriting., "within 20 days from the date of this Order,what steps have been taken to comply herewith.4In theeventthat this Order is enforcedby a Judgmentof a UnitedStates Court"ofAppeals, the words in the notice reading "POSTED BYORDER OFTHE NATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with GeneralTeamsters Local 43 1,, International, -BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or -related mannerinterfere with, restrain, or coerce our employees-inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargain with the above-named Union, ,as the exclusiv6^representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours;' andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All drivers employed by Respondent at hisMendota, California operation, excluding alloffice clerical employees, guards, supervisorsand agricultural employees as defined in theAct.GEORGE PEARCE, D/B/AG. P. TRUCKING(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith , its provisions may be directed to the Board'sOffice, 13050 Federal Building, Box 36047, 450Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-1197.